UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7588


CLEVELAND LEWIS WILLIAMS,

                Petitioner - Appellant,

          v.

STATE OF NORTH CAROLINA; ATTORNEY GENERAL FOR THE STATE OF
NORTH CAROLINA; BONTIA WITHERSPOON,

                Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:14-cv-00598-FDW)


Submitted:   June 30, 2016                   Decided:    July 26, 2016


Before KING and     KEENAN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cleveland Lewis Williams, Appellant Pro Se.      Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cleveland         Lewis    Williams         seeks      to    appeal    the    district

court’s order dismissing his 28 U.S.C. § 2254 (2012) petition.

We   dismiss       his    appeal       for     lack      of   jurisdiction      because        the

notice of appeal was not timely filed.

       In civil cases in which the United States is not a party,

parties      are    accorded          thirty      days    after      the   entry     of       final

judgment      or    order        to    note       an    appeal.        Fed.     R.   App.       P.

4(a)(1)(A).         The district court may, however, extend the time

for filing a notice of appeal if a party so moves within thirty

days   after       the    expiration         of   the     original     appeal      period      and

demonstrates excusable neglect or good cause for the extension.

Fed. R. App. P. 4(a)(5).                The district court may also reopen the

appeal period upon a timely motion by a party.                             Fed. R. App. P.

4(a)(6).      “[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”                             Bowles v. Russell, 551

U.S. 205, 214 (2007).

       The   district       court’s          order      dismissing      Williams’         §   2254

petition was entered on August 21, 2015.                              Thus, Williams had

until September 21, 2015, to file a notice of appeal.                                Williams

executed his notice of appeal on October 5, 2015.                               Although the

appeal period may be extended under Fed. R. App. P. 4(a)(5) or

reopened under Fed. R. App. P. 4(a)(6), Williams has failed to

file any motion seeking relief pursuant to these provisions.

                                                  2
See Shah v. Hutto, 722 F.2d 1167, 1168-69 (4th Cir. 1983) (en

banc) (“A bare notice of appeal should not be construed as a

motion for extension of time, where no request for additional

time is manifest.”)         Because Williams failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we deny his motion to proceed in forma pauperis

and dismiss the appeal.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this    court   and   argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                     3